Name: Commission Directive 2014/77/EU of 10 June 2014 amending Annexes I and II of Directive 98/70/EC of the European Parliament and of the Council relating to the quality of petrol and diesel fuels Text with EEA relevance
 Type: Directive
 Subject Matter: research and intellectual property;  technology and technical regulations;  oil industry;  environmental policy
 Date Published: 2014-06-11

 11.6.2014 EN Official Journal of the European Union L 170/62 COMMISSION DIRECTIVE 2014/77/EU of 10 June 2014 amending Annexes I and II of Directive 98/70/EC of the European Parliament and of the Council relating to the quality of petrol and diesel fuels (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 98/70/EC of the European Parliament and of the Council of 13 October 1998 relating to the quality of petrol and diesel fuels and amending Council Directive 93/12/EEC (1), and in particular Article 10(1) thereof, Whereas: (1) Directive 98/70/EC sets environmental specifications as well as analytical methods for petrol and diesel fuels placed on the market. (2) Those analytical methods refer to certain standards established by the European Committee for Standardization (CEN). Since CEN has replaced those standards by new ones due to technical progress, it is appropriate to update the references to those standards in Annexes I and II to Directive 98/70/EC. (3) The measures provided for in this Directive are in accordance with the opinion of the Committee on Fuel Quality, established by Article 11(1) of Directive 98/70/EC, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 98/70/EC is amended as follows: (1) Annex I is amended as follows: (a) The text of footnote 1 is replaced by the following: Test methods shall be those specified in EN 228:2012. Member States may adopt the analytical method specified in replacement EN 228:2012 standard if it can be shown to give at least the same accuracy and at least the same level of precision as the analytical method it replaces. (b) The text of footnote 6 is replaced by the following: Other mono-alcohols and ethers with a final boiling point no higher than that stated in EN 228:2012. (2) In Annex II, the text of footnote 1 is replaced by the following: Test methods shall be those specified in EN 590:2013. Member States may adopt the analytical method specified in replacement EN 590:2013 standard if it can be shown to give at least the same accuracy and at least the same level of precision as the analytical method it replaces. Article 2 1. Member States shall adopt and publish the laws, regulations and administrative provisions necessary to comply with this Directive within 12 months of its publication in the Official Journal of the European Union. They shall apply those provisions within 12 months of the publication of this Directive in the Official Journal of the European Union. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 10 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 350, 28.12.1998, p. 58.